DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks, filed on 4/25/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 35-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderhaegen et al (WO 2016/113378 A1).
Regarding claims 35 and 42, Vanderhaegen teaches a covering for floors and walls comprising (abstract) a support layer (e.g., textile layer) having an upper surface and a lower surface and a foamed vinyl layer (e.g., backing layer) having an upper surface and a lower surface, the lower surface of the foamed vinyl layer being provided adjacent to the support layer (abstract; page 8, line 4 – page 9, line 24; page 9, lines 25-38; page 17, lines 33 – page 19, line 14).
With regard to the vinyl layer being co-foamed; Vanderhaegen teaches the foam may comprise chemical blowing agents, physical blowing agents, or be mechanically foamed (page 18, lines 16-35); so it would have been obvious to one of ordinary skill in the art at the time of invention to use a co-foamed vinyl layer and/or a mixed combination of mechanical foam and chemically blown foam, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I).
Regarding claims 36-38, Vanderhaegen teaches the textile layer (i.e., support layer) is bonded to the backing layer (i.e., co-foamed vinyl layer) by pressing the textile layer into the backing layered while it is being gelled (page 19, lines 15-23), so the backing layer would partially impregnate the textile layer; and the textile layer must be open enough (i.e., porous enough) to insure proper penetration and good mechanical bonding (page 21, line 34 – page 22, line 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the air permeability of textile layer and therein the porosity to insure proper bonding to the backing layer.
Regarding claims 39-40, Vanderhaegen teaches it is known in the art at the time of invention that inks with inhibiting agents may be used to chemically emboss foams containing blowing agents (page 12, line 33 – page 13, line 11); so it would have been obvious to one of ordinary skill in the art at the time of invention to use inks with inhibiting agents to chemically emboss the foam backing layer as a matter of design choice as suggested by the prior art of record. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to optimize or adjust the chemically embossed pattern using the inks with inhibiting agents pattern to achieve the desired aesthetics.
The limitations “digitally printed” and “rotogravure printed” of the instant claim are product by process limitations and do not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claim 40 and the product of Vanderhaegen. In addition, Vanderhaegen teaches the use of a rotogravure process or digital printing process to apply inks (page 12, lines 15-20).
Regarding claim 41, Vanderhaegen teaches a decorative layer (e.g., substrate layer) adhered to the upper surface of the co-foamed vinyl layer (e.g. backing layer) (page 9, lines 25-38).
Regarding claim 43, Vanderhaegen teaches the textile layer (i.e., support layer) may be a polymeric non-woven (i.e., does not comprise paper) (page 20).

Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive.
Applicant contends that while Vanderhaegen teaches that the backing layer is foamed, it is clear that the bottom surface of the backing layer rests on the textile layer, which is not the same combination of layers as recited in claim 35. As such one having ordinary skill in the art would have understood that Vanderhaegen teaches a different arrangement of layers than in claim 35.
The Applicant’s instant specification states “[t]he support layer can be porous. The porous support layer can be a woven or nonwoven textile layer such as a tissue or scrim, a mesh or a net, or a synthetic fiber layer of which a polyester fiber layer is an example or a mineral fiber layer of which a glass fiber layer is an example. Paper is excluded” (instant specification page 6, lines 24-27). Vanderhaegen teaches a covering for floors and walls comprising (abstract) a support layer (e.g., textile layer); wherein suitable materials for the textile layer may be glass fibres, cellulose fibres, polyester fibres, polyamide fibres, yet preferably polyester fibres. The textile layer may be in the form of a woven or nonwoven layer (page 19, lines 15-19). Therefore, there appears to be no structural difference between the textile layer of Vanderhaegen and that of the support layer of the instant claims. Therefore, the Applicant’s contention is not persuasive.
Applicant further contends that one having ordinary skill in the art would have understood that there are differences in structure between mechanical foaming and chemical foaming, e.g., the compositions used in mechanical foaming and chemical foaming are different; and the method of foaming the composition are different, e.g., on the one hand mechanical agitation creates a froth and use of a chemical foaming agent causes release of gas under temperature which creates the foam. In addition, a further difference occurs when the inhibition of foaming is used to emboss a surface. 
This is not persuasive, Vanderhaegen teaches:
The term "foamed" or "foam" indicates that the referent following the term, such as, for example, a layer, material, etc., comprises one or more blowing agents. With the term "blowing agent", a compound is meant which is capable of forming a cellular structure in a wide variety of materials, typically under the influence of heat, via a foaming process. Such cellular structure typically lowers the density of the material and typically results in an expansion in volume of the material. The blowing agent in the foamed plastic-based material may include at least one selected from a chemical blowing agent, a physical blowing agent, or a mixture thereof. Physical blowing agents are typically added to the material in a liquid phase, after which the temperature is raised, thereby transforming the blowing agent into its gaseous phase, and hence resulting in the formation of a cellular structure and the expansion of the material, though they may also be directly added to the material in their gaseous phase… Examples of a physical blowing agent may include an inorganic blowing agent such as carbon dioxide, nitrogen, oxygen, argon, water, air, helium, or the like… Alternatively, a cellular structure in a wide variety of materials, optionally under the influence of heat, may be obtained via mechanical foaming process. Mechanical foaming should be understood to be a method in which one or more gases, such as air, nitrogen and/or carbon dioxide gas, and the like, or mixtures thereof, are added directly to a material, thereby causing the material to foam (page 8, line 4 – page 9, line 25).

	Therefore, Vanderhaegen would have suggested to one of ordinary skill in the art at the time of invention the combination of a chemical and physical blowing agent in that of the instant claims; wherein the physical blowing agent may be carbon dioxide, nitrogen, and/or air; wherein mechanical foaming is also the introduction of one or more gases, such as air, nitrogen and/or carbon dioxide gas into the layer or material; which does not appears to be the same as introducing a physical blowing agent, and therefore, no difference in structure or composition would be produced; so it would have been obvious to one of ordinary skill in the art at the time of invention to use a co-foamed vinyl layer and/or a mixed combination of mechanical foam and chemically blown foam, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I).
With regard to the inhibition of foaming used to emboss a surface, the Applicant has failed to provide any evidence of a difference in structure between that of the instant claims and that of the structure rendered obvious to one of ordinary skill in the art at the time of invention. The arguments of counsel cannot take the place of evidence in the record (MPEP § 2145 I).
With regard to claim 36, Applicant contends that one having ordinary skill in the art would not have appreciated that the selection of porosity levels has an effect particularly in production; so one having ordinary skill in the art would not have simply adjusted the air permeability of the textile layer, but would have needed a particular reason to do so.
This is not persuasive. Vanderhaegen teaches the textile layer (i.e., support layer) is bonded to the backing layer (i.e., co-foamed vinyl layer) by pressing the textile layer into the backing layered while it is being gelled (page 19, lines 15-23), so the backing layer would partially impregnate the textile layer; and the textile layer must be open enough (i.e., porous enough) to insure proper penetration and good mechanical bonding (page 21, line 34 – page 22, line 5). Furthermore, Vanderhaegen teaches a covering for floors and walls comprising (abstract) a support layer (e.g., textile layer); wherein suitable materials for the textile layer may be glass fibres, cellulose fibres, polyester fibres, polyamide fibres, yet preferably polyester fibres; and the textile layer may be in the form of a woven or nonwoven layer (page 19, lines 15-19) which would have suggested that or a porous structure to one of ordinary skill in the art at the time of invention. 
Applicant further contends that it is suggested that the substrate layer adhered to the backing layer would not have suggested the decorative layer of instant claim 41. This is not persuasive as Applicant has provided no evidence of a difference in structure between the substrate layer of Vanderhaegen and the decorative layer of the instant claims. The arguments of counsel cannot take the place of evidence in the record (MPEP § 2145 I).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783